DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 has been amended to recite that “the adapter has a thickness from 0.0003 mm to 1 mm”. This range is not supported by the original disclosure as it is not found in the originally filed Claims, Specification, or Drawings. Rather, the smallest adapter thickness supported is 0.0016 mm and the largest adapter thickness supported is 0.025 mm (see Para 20, 119, 126 of the originally filed Specification and claim 11 of the originally filed Claims, for example). Accordingly, this amendment constitutes new matter. It is noted that this amendment was previously made by the Applicant in the 1/13/2020 Reply, rejected by the Examiner in the 2/10/2020 Detailed Action, and removed by the Applicant in the 5/11/2020 Reply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 4-7, 9, 11, 13-15, 17-27, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US Pat 5,423,754) in view of Shkolnik (PG PUB 2003/0191435) and Lim et al. (PG PUB 2003/0180488).
Re claim 1, Cornelius discloses a balloon catheter 132 (it is noted that all reference characters in the rejections refer to Fig 5 unless otherwise noted), comprising: an outer elongate shaft 140 having a wall thickness (inherent and seen in Fig 5); an inner elongate shaft 138 with a delivery lumen 142 therein, the inner elongate shaft within the outer elongate shaft having a section that extends distally beyond the outer elongate shaft (as seen in Fig 5, the “section” is the portion of 138 that begins at gap 156 and extends distally therefrom); an adapter 154 that is a different component than the outer elongate shaft (as seen in Fig 4), the adapter having a length less than 25 mm (Col 11, Lines 16-18; 0.5 inches = 12.7 mm), the adapter secured to a distal region of the outer elongate shaft (as seen in Fig 5, the “distal region” is only the portion of 140 that is in direct contact with 154), the adapter having a distal region extending distally beyond the outer elongate shaft (as seen in Fig 5, the “distal region” is the portion of 154 that begins at gap 156 and extends distally therefrom), the distal region of the adapter having an outer surface disposed radially inward relative to an outer surface of a distal end (as seen in Fig 5, the “distal end” is the distal half of the “distal region”) of the outer elongate shaft (as seen in Fig 5, the entirety of the distal region of the adapter is located radially inward relative to all outer surfaces of the distal end of 140), wherein the outer elongate shaft does not include a step down in diameter in the distal region 
Cornelius discloses that the outer elongate shaft 140 has a wall thickness of 0.005 inches (Col 5, Lines 58-64) and, thus, does not disclose that the wall thickness is less than 0.0035 inches. Additionally, Cornelius does not disclose a proximal collar radially outside of the proximal end of the inflatable balloon, the proximal collar compressing the proximal end of the inflatable balloon between the proximal collar and the outer surface of the distal region of the adapter. Additionally, Cornelius discloses 
Shkolnik, however, teaches a balloon catheter 2 (it is noted that all reference characters in the rejections refer to Fig 1 unless otherwise noted) comprising an outer elongate shaft 4, an inner elongate shaft 20, and an inflatable balloon 12 wherein the outer elongate shaft has a wall thickness less than 0.0035 inches (Para 22, 0.0025 inches) for the purpose of ensuring that the outer elongate shaft is flexible enough to pass through the tortuous vasculature of the human body (Para 22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cornelius to include the wall of the outer elongate shaft with a thickness of 0.0025 inches, as taught by Shkolnik, for the purpose of ensuring that the outer elongate shaft is flexible enough to pass through the tortuous vasculature of the human body (Para 22). 
Additionally, Shkolnik teaches a proximal collar 42+44 (Fig 2) located radially outside of a proximal end of the inflatable balloon (as seen in Fig 2) and compressing the proximal end of the inflatable balloon between the proximal collar and the structures that are located radially inward thereto (as seen in Fig 2; element 32 is “crimped”, Para 25) for the purpose of allowing for the precise positioning of the inflatable balloon as it is deployed into the human body (Para 27).  Therefore, it would have been obvious to one 
Cornelius as modified by Shkolnik as set forth above does not explicitly disclose that the inflatable balloon, along an entire length thereof, is disposed substantially at or below an outer diameter of the outer elongate shaft when in an unexpanded configuration. 
Lim, however, teaches a balloon catheter 50 (it is noted that all reference characters refer to Fig 4 in the rejections unless otherwise noted) comprising an outer elongate shaft 14 (comparable to 140 of Cornelius), an inner elongate shaft 16 (comparable to 138 of Cornelius) and an inflatable balloon 51 (comparable to 136 of Cornelius) that has a proximal end (the portion of 51 directly attached to outer elongate shaft 14, as seen in Fig 4; comparable to 148 of Cornelius) and a distal end (the portion of 51 directly attached to inner elongate shaft 16, as seen in Fig 4; comparable to 158 of Cornelius), wherein no portion of the balloon has an outer diameter larger than the outer diameter at the proximal end of the balloon (as seen in Fig 4) for the purpose of ensuring blood flow is not impeded upon removal of the balloon catheter (Para 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the 


    PNG
    media_image1.png
    375
    897
    media_image1.png
    Greyscale


Re claim 2, Cornelius discloses all the claimed features except a distal collar located radially outside of the distal end of the inflatable balloon, the distal collar compressing the distal end of the inflatable balloon between the distal collar and the section of the inner elongate shaft that extends distally beyond the outer elongate shaft. Shkolnik, however, teaches a distal collar 46+48 (Fig 3) located radially outside of a distal end of the inflatable balloon (as seen in Fig 3) and compressing the distal end of 
Re claim 4, as set forth in the rejection of claim 2 above, Cornelius does not disclose a distal collar and thus does not disclose that the distal collar has a thickness from 0.003 mm to 0.05 mm. Shkolnik, however, teaches that component 48 of the distal collar 46+48 has a thickness from 0.003 mm to 0.05 mm (Para 31 sets forth that OD = 0.0315” and ID = 0.0275”, which results in a thickness of 0.002” = 0.0508 mm; since this thickness decreases in the distal direction down to a thickness of 0, at least a distal portion of component 48  has a thickness between 0.003 mm to 0.05 mm) for the purpose of preventing the radiopaque member 46 from moving relative to the remainder of the balloon catheter (Para 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cornelius to include a distal collar with a thickness from 0.003 mm to 0.05 mm, as taught by Shkolnik, for the purpose of preventing the radiopaque member 46 from moving relative to the remainder of the balloon catheter (Para 14).
Re claim 5, as set forth in the rejection of claim 2 above, Cornelius does not disclose a distal collar and thus does not disclose that the distal collar has a length from 0.1 mm to 10 mm. Shkolnik, however, teaches that distal collar 46+48 (Fig 3) has a length from 0.1 mm to 10 mm (Para 30, 46 has a length of 0.023 inches = 0.5842 mm) for the purpose of allowing for the precise positioning of the inflatable balloon as it is deployed into the human body (Para 27).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cornelius to include a distal collar having a length of 0.5842 mm, as taught by Shkolnik, for the purpose of allowing for the precise positioning of the inflatable balloon as it is deployed into the human body (Para 27).  
Re claim 6, as set forth in the rejection of claim 2 above, Cornelius does not disclose a distal collar and thus does not disclose that the distal collar comprises a polymeric material.  Shkolnik, however, teaches that proximal collar 46+48 comprises a polymeric material (“polyurethane material”, Para 31) for the purpose of preventing the radiopaque member 46 from moving relative to the remainder of the balloon catheter (Para 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cornelius to include a distal collar comprising a polymeric material, as taught by Shkolnik, for the purpose of preventing the radiopaque member 46 from moving relative to the remainder of the balloon catheter (Para 14).
Re claim 7, Cornelius discloses that the adapter is secured to an outer surface of the distal region of the outer elongate shaft (as seen in Fig 5; Col 11, Lines 36-39; it is noted that the claim does not require the adapter to be directly secured to the outer surface of the distal region of the outer elongate shaft).  
Re claim 9, Cornelius discloses that the adapter is secured to an inner surface of the distal region of the outer elongate shaft (as seen in Fig 5; Col 11, Lines 36-36).  
Re claim 11, Cornelius discloses that the adapter has a thickness from 0.0003 mm to 1 mm (Col 11, Lines 16-18; OD = 0.007” and ID = 0.005” results in a thickness of 0.001” = 0.025 mm).
Re claim 13, Cornelius discloses that the distal region of the adapter has a wall thickness of 0.0254 mm (Col 11, Lines 16-18; OD = 0.007”, ID = 0.005”, results in a wall thickness of 0.001” = 0.0254 mm) and thus does not disclose that the wall thickness is less than 0.01 mm as claimed. Additionally, this limitation is not taught by Shkolnik/Lim. However, Applicant has not disclosed that having a wall thickness less than 0.01 mm provides any benefit, solves any stated problem or has any particular purpose different from a wall thickness of 0.0254 mm (see Para 65 that sets forth that any wall thickness between 0.0003 mm and 1 mm will perform equally well); therefore, one of ordinary skill in the art would have recognized it to be an obvious matter of design choice to modify Cornelius/Shkolnik/Lim to include the wall thickness of the adapter distal region as less than 0.01 mm since applicant has not disclosed that having this wall thickness solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs (a wall thickness of approximately 0.0254 mm as disclosed by Cornelius or a wall thickness of 0.01 mm). Furthermore, absent a teaching as to the criticality of this thickness, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been obvious to one having ordinary skill in the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re claim 14, Cornelius discloses that the adapter has a length from 2 mm to 25 mm (Col 11, Lines 16-18; 0.5” = 12.7 mm).  
Re claim 15, Cornelius discloses that the adapter comprises a polymeric material (“polyimide”, Col 5, Line 16).
Re claim 17, as set forth in the rejection of claim 1 above, Cornelius does not disclose a proximal collar and thus does not disclose that the proximal collar has a thickness from 0.003 mm to 0.05 mm. Shkolnik, however, teaches that component 44 of the proximal collar 42+44 has a thickness of 0.03 mm (Para 31, OD = 0.0385”, ID = 0.036”, resulting in a thickness of 0.00125 inches = 0.03 mm) for the purpose of preventing the radiopaque member 42 from moving relative to the remainder of the balloon catheter (Para 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cornelius to include a proximal collar with a thickness of 0.03 mm, as taught by Shkolnik, for the purpose of preventing the radiopaque member 42 from moving relative to the remainder of the balloon catheter (Para 14).
Re claim 18, as set forth in the rejection of claim 1 above, Cornelius does not disclose a proximal collar and thus does not disclose that the proximal collar has a length from 1 mm to 10 mm. Shkolnik, however, teaches that the proximal collar 42+44 has a length from 1 mm to 10 mm (this limitation is met by Shkolnik in three ways: (1) 
Re claim 19, as set forth in the rejection of claim 1 above, Cornelius does not disclose a proximal collar and thus does not disclose that the proximal collar comprises a polymeric material.  Shkolnik, however, teaches that proximal collar 42+44 comprises a polymeric material (“nylon”, Para 31) for the purpose of preventing the radiopaque member 42 from moving relative to the remainder of the balloon catheter (Para 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cornelius to include a proximal collar comprising a polymeric material, as taught by Shkolnik, for the purpose of preventing the radiopaque member 42 from moving relative to the remainder of the balloon catheter (Para 14).
Re claims 20-22, Cornelius discloses all the claimed features but does not explicitly disclose that the inflatable balloon is elastic (as required in claim 20), comprises a silicone material (as required in claim 21), and consists essentially of a silicone material (as required in claim 22). Shkolnik, however, teaches an inflatable balloon that is elastic and comprises/consists essentially of a silicone material (Para 28) In re Leshin, 125 USPQ 416.  
Re claim 23, Cornelius discloses an adhesive disposed radially between the proximal end of the inflatable balloon and the outer surface of the distal region of the adapter (Col 11, Lines 39-43).
Re claim 24, Cornelius discloses an adhesive disposed radially between the distal end of the inflatable balloon and the section of the inner elongate shaft that extends distally beyond the outer elongate shaft (Col 11, Lines 46-50).
Re claim 25, Cornelius as modified by Lim (and Shkolnik) above discloses that the inflatable balloon, in the unexpanded configuration, is disposed at or below the outer diameter of the outer elongate shaft (as explained in the rejection of claim 1 above, at least the distal end 158 of balloon 136 is disposed below the outer diameter of the outer elongate shaft (see Fig A above) and, when modified by Lim, at least the portion of the 
Re claim 26, Cornelius discloses that the inner surface of the inflatable balloon at the proximal end of the inflatable balloon is at least 0.001 inches below the outer surface of the distal end of the outer elongate shaft (Col 5, Lines 58-64 disclose that the outer elongate shaft 140/20 has a thickness of 0.0025 inches; since the inner surface of 148 and the inner surface of  the distal end of 140 are located at the same radial position, the inner surface of 148 is 0.0025 inches below the outer surface of the distal end of the 140). 
Re claim 27, Cornelius discloses that the inner surface of the inflatable balloon at the distal end of the inflatable balloon is at least 0.001 inches below the outer surface of the distal end of the outer elongate shaft (as seen in Fig 5, 154 has an OD = 0.007” and therefore the inner surface of 158 is greater than 0.007” below the outer surface of the distal half of the portion of 140 that is in direct contact with 154).
Re claim 32, Cornelius discloses that an entire length of the distal region of the adapter does not increase in radial dimension (as seen in Fig 5, the “distal region” is only the portion of 140 that is direct contact with 154 and this portion does not change in the radial dimension).
Re claim 33, Cornelius discloses that the inflatable balloon, in the unexpanded configuration, has a cylindrical configuration about the inner elongate shaft (at distal end 158, as see in Fig 5).
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US Pat 5,423,754)/Shkolnik (PG PUB 2003/0191435)/Lim et al. (PG PUB 2003/0180488) in view of Wantink (PG PUB 2006/0149186) and Allen et al. (PG PUB 2014/0371709).
Re claim 3, Cornelius as modified by Shkolnik (and Lim) in the rejections of claims 1 and 2 above discloses that component 46 of the distal collar 46+48 compresses the distal end of the inflatable balloon (Para 26) and that component 48 of the distal collar 46+48 is a heat shrink material (Para 26), but does not disclose that the collar 46+48 is
Re claim 16, Cornelius as modified by Shkolnik (and Lim) above discloses that component 42 of the proximal collar 42+44 compresses the proximal end of the inflatable balloon (Para 26) and that component 44 of the proximal collar 42+44 is a heat shrink material (Para 26) but does not disclose that the collar 42+44 is a heat shrink material that does the compression. Shkolnik states that the collar 42 is formed of gold to allow the collar to be radiopaque and used in precise positioning of the balloon as it is deployed in the human body (Para 27). Wantink teaches that radiopaque collars can be formed of a heat-shrink material doped with tungsten or barium (Para 27). Wantink does not explicitly disclose that the radiopaque collar made of heat-shrink material can compress structures beneath it. Allen, however, teaches that a collar formed of heat-shrink material can be used to compress a balloon (Para 137; like Shkolnik’s collar 42 compresses the balloon, Para 26). Since Wantink teaches that a heat-shrink material doped with tungsten or barium can achieve the same result of radiopacity as Shkolnik’s collar 42+44 and Allen teaches that heat-shrink material can achieve the same result of compressing a balloon as Shkolnik’s collar 42+44, it would have been obvious to one of ordinary skill in the art to modify Cornelius/Shkolnik/Lim by replacing Shkolnik’s two-part collar 42+44 with the single doped heat-shrink material such doing so would require the balloon catheter to have less components, easing manufacture.  
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US Pat 5,423,754)/Shkolnik (PG PUB 2003/0191435)/Lim et al. (PG PUB 2003/0180488) in view of Inoue (US Pat 5,100,386).
Re claims 8 and 10, Cornelius/Shkolnik/Lim disclose all the claimed features except that the adapter comprises a step from a first region to a second region, the first region extending radially outward further than the second region. Inoue, however, teaches an adapter 120 (Fig 3) connecting an outer elongate shaft 12 (Fig 3) to an inflatable balloon 160 (Fig 3) (like Cornelius’s adapter connects the outer elongate shaft to the balloon), wherein the adapter comprises a step from a first region (the flared distal portion of 120 as seen in Fig 3) to a second region (the cylindrical middle portion of 120 as seen in Fig 3), wherein the first region extends radially outward further than the second region (as seen in comparison of the distal end of the flared distal portion to the cylindrical middle portion; Col 5, Lines 21-25) for the purpose of inhibiting movement between the balloon and the adapter (Col 5, Lines 21-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cornelius/Shkolnik/Lim to include the adapter with a step from a radially-outer first region to a second region, as taught by Inoue, for the purpose of inhibiting movement between the balloon and the adapter (Col 5, Lines 21-25). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US Pat 5,423,754)/Shkolnik (PG PUB 2003/0191435)/Lim et al. (PG PUB 2003/0180488) in view of Trotta (US Pat 5,342,386).
Re claim 12, Cornelius/Shkolnik/Lim disclose all the claimed features except that the adapter has a thickness that is no more than 15% of a wall thickness of the distal end of the outer elongate shaft. Trotta, however, teaches an outer elongate shaft 27 (Fig 1), a balloon 26 (Fig 1) and an adapter 28 (Fig 1) extending therebetween wherein the adapter has a thickness that is no more than 15% of a wall thickness of the distal 

Response to Arguments
Applicant’s arguments filed 6/25/2021 have been considered but are moot in view of the above rejections that employ a different interpretation of Cornelius et al. than set forth in the last Office Action and that additionally employ newly-cited Lim et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783